Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	The terms “comprising” (line 1) and “comprises” (line 2 and line 4) are improper language for an abstract; Examiner suggests amending to read –including— and –includes—for example.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 120, 224b, and 223.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “22” has been used to designate both a one-way inhaling valve, a one-way exhaling valve, outer mask, and mounting plate.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "222" and "22" have both been used to designate the mounting plate.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 4 are objected to because of the following informalities:  
Regarding claim 4, the language “fitting with user’s face” (line 3) is objected to for a grammatical/typographical error; Examiner suggests amending to read –fitting with the user’s face--.
Regarding claim 5, the language “fit with user’s face” (line 2) is objected to for a grammatical/typographical error; Examiner suggests amending to read –fit with the user’s face--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 9 sets forth “a one-way inhaling valve” on the outer mask; however, lines 10-13 discuss the action of the valves during user breathing and refers to a one-way exhaust valve and exhaled air flow.  It is therefore unclear if the one-way inhaling valve set forth in line 9 is referred to as an inhaling valve in error and if Applicant intended to claim a one-way exhaust valve which is described in lines 10-13 of the claim.

Claim 3 recites the limitations "the conducting or closing state" in line 3-4 and “the volume of exhaled air” in line 4.  There is insufficient antecedent basis for these limitations in the claim.
Claim 4 recites the limitation "the upper portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitations "the edge" in line 4 and “the peripheral surface” in line 5.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 5, the language “pad extending along the edge of the wearable opening in circle” (line 4, emphasis added) is unclear as the examiner cannot ascertain the meaning of this limitation, particularly what the phrase ‘in circle’ means in the context of this claim.
Claim 6 recites the limitation "the inner side" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, the language “the one-way inhaling valve” (line 3 and 3-4) is unclear as claim 7 sets forth an additional one-way inhaling valve and it is therefore unclear if the language in line 3 and 3-4 is referring to the one-way inhaling valve of the second breathing tube assembly set forth in claim 7 or that of the first breathing tube assembly set forth in claim 1.
Regarding claim 10, the language “the one-way inhaling valve” (line 1-2) is unclear as claim 7 sets forth an additional one-way inhaling valve and it is therefore unclear if the language in line 1-2 is referring to the one-way inhaling valve of the second breathing tube assembly set forth in claim 7 or that of the first breathing tube assembly set forth in claim 1.
Regarding claim 11, the language “the one-way inhaling valve” (line 1-2, 7, and 9-10) is unclear as claim 7 sets forth an additional one-way inhaling valve and it is therefore unclear if the language in 
Claim 11 recites the limitation "the peripheral surface" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the periphery edge" in line 5 and “the inner wall” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the periphery" in line 2 and “the end face” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3, 7, 9, 13, and 15 are rejected based on dependency on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Armani et al. (2018/0134352).

Regarding claim 2, the Armani device’s one-way exhaust valve includes first and second one-way exhaust valves (see Fig. 18 and para. 0178, two one-way exhaust valves 2312).
Regarding claim 4, the Armani device’s snorkeling breathing device further includes a V-shaped strip provided on the upper portion of the breathing mask for fitting with the user’s face (see Fig. 10, V-shaped strip 246a).

Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YiHong et al. (2020/0031441).

Regarding claim 2, the YiHong device’s one-way exhaust valve includes first and second one-way exhaust valves (see Fig. 1-2 and para. 0026).
Regarding claim 4, the YiHong device’s snorkeling breathing device further includes a V-shaped strip provided on the upper portion of the breathing mask for fitting with the user’s face (see annotated Fig. 2 below).


    PNG
    media_image1.png
    1018
    837
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over YiHong in view of Richardson (2002/0190866).
Regarding claim 3, the YiHong device is silent as to the second one-way exhaust valve being connected with an airflow sensor to control the state of the valve according to the volume of air; however, Richardson teaches a similar device which includes an exhaust valve connected to an airflow sensor and controls the via based on the volume of air sensed by the sensor (see Richardson para. 0100).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the YiHong device’s second exhalation valve to include an airflow sensor and the valve to be controlled based thereon, as taught by Richardson, in order to provide a controlled valve for controlling the pressure of the air inside the mask device (Richardson para. 0100).

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armani in view of Wung (2020/0102059).

Regarding claim 6, the modified Armani device’s fixing member includes first and second annular baffles on the inner surface of the pressure ring and include an annular slot therebetween and the peripheral surface of the edge of the wearable opening is provided with an annular fixing rib (see Wung Fig. 12, first and second baffles 2012 and 2013 which define annular slot therebetween which receives annular fixing rib 2033 as shown).

Claims 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over YiHong in view of Liu (6,668,823).
Regarding claim 7, the YiHong device is silent as to further including a second breathing tube assembly including a second breathing tube and a second one-way valve, the tube connected to the mask via the valve or directly with the valve within the tube; however, Liu teaches a similar device which 
Regarding claim 8, the modified YiHong device’s second one-way valve is used as a one-way inhaling valve and the tube is connected to the mask via the valve or the valve is arranged within the tube (see Liu Fig. 1-3, Fig. 2 in particular which shows the details of the one-way inhaling valve which connects the tube 11 to the mask as shown).
Regarding claim 9, the modified YiHong device’s breathing tube assemblies are rotatably connected to the breathing mask (see YiHong Fig. 4, it would have been obvious to make both breathing tube assemblies, i.e. the second one added by Liu, to be rotatable as well)
Regarding claim 10, the modified YiHong device’s one-way valve is provided with first and second ends opposite to each other and the mask is provided with a first mounting hole, the first end hermetically connected to the mounting hole and the second end hermetically sealed to the breathing tube which is rotatable (see YiHong Fig. 4 regarding rotatability, see Liu Fig. 2 showing the valve 118 which is hermetically sealed at opposite ends to the breathing tube 11 and the mask as shown).
Regarding claim 11, the modified YiHong device’s one-way inhaling valve includes first and second segments with a baffling segment therebetween to fix the valve through the mounting hole, with the baffling segment protruding from the peripheral surface of the first connecting segment to limit insertion depth and including a fixing sleeve located in the breathing chamber (see Liu Fig. 2, first connecting segment shown as the portion within the mask at the mounting hole, baffling segment being the upper part of the portion 118 which contacts the upper part of 102, the second segment connected 
Regarding claim 12, the YiHong device is silent as to the particulars of the one-way valve including a cylindrical valve body, mounting plate connected thereto with a valve sheet provided on the mounting plate in an accommodation space; however, Liu teaches a similar device which includes a one-way valve having a cylindrical valve body, mounting plate, and valve sheet as claimed (see Liu Fig. 2, valve sheet 110, body 118, mounting plate 119).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the YiHong device’s one-way valve to include the valve body, mounting plate, and valve sheet, as taught by Liu, in order to provide the required components for controlling flow in a one-way direction to the user for breathing.
Regarding claim 13, the modified YiHong device includes a second mounting hole in the middle of the mounting plate which receives a mounting column of the valve sheet which also includes a sheet body as claimed (see Liu Fig. 2, mounting column 1190 is located in the second mounting hole, 110 being the sheet body).
Regarding claim 14, the modified YiHong device includes a ring cylinder provided between the peripheral of the plate and inner wall of the valve body which is overlapped by the sheet body (see Liu Fig. 2, ring cylinder 115).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over YiHong and Liu as applied to claim 14 above, and further in view of Heinonen et al. (5,954,051).
Regarding claim 15, the modified YiHong device is silent as to the ring cylinder being triangular in shape with convex rib; however, Heinonen teaches a valve which includes a valve seat/ring having a triangular shape (see Heinonen col. 5 ln. 44-60, seat 42 being triangular).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Cucchia (2017/0096204) and Liao (2019/0023366) are directed towards mask snorkel breathing devices and Giroux et al. (6,302,102) is directed towards a snorkel device with check valves for controlling flow.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/COLIN W STUART/Primary Examiner, Art Unit 3785